SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

34
KAH 15-00938
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JOHN HEMPHILL, PETITIONER-APPELLANT,

                      V                                           ORDER

BARRY MCCARDLE, SUPERINTENDENT, WATERTOWN
CORRECTIONAL FACILITY AND ANTHONY J. ANNUCCI,
ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS-RESPONDENTS.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Jefferson County (James P. McClusky, J.), entered March 17, 2015 in a
habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    February 3, 2017                     Frances E. Cafarell
                                                 Clerk of the Court